DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The 35 USC 112(a) rejection is withdrawn due to Applicant’s comments on 28 September 2021.
The 35 USC 112(b) rejection is withdrawn due to Applicant’s comments on 28 September 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US 5872443 A) as evidenced by Diffusion Layer (https://www.substech.com/dokuwiki/doku.php?id=diffusion_layer; 2013) and by Polarization (https://www.substech.com/dokuwiki/doku.php?id=polarization#concentration_polarization; 2012).
In regards to claim(s) 1, Williamson discloses a system for controlling an electrochemical process (Fig. 6; abstract) comprising a power source (5; Fig. 6), a power amplifier (col. 18, lines 52-55; at least an example of an operational amplifier circuit) coupled to the power source and configured to provide an emf signal (col. 18, lines 42-51), an electrochemical solution (col. 14, lines 55-65), a plurality of electrodes (col. 15, lines 9-22) within the solution and for applying emf so that ions flow and a Nernst diffusion layer forms along a boundary (col. 4, line 65 to col. 6, line 11).  Williamson discloses a control element (at least control circuit 3; Fig. 6; col. 18, lines 42-57) configured to control the power amplifier (as stated above) such that the emf signal comprises a damped sinusoidal wave superimposed on a DC potential (col. 17, lines 36-60), with a predetermined frequency (C), amplitude (A) and duty cycle (claim 17 – with a duty cycle, the waveform is necessarily repetitively applied).  Williamson is silent about the control element being configured “to match a thickness of the Nernst diffusion layer to the electrochemical solution.”  C), amplitude (A) and duty cycle qualifies.  Thus, Williamson discloses the control element is configured to effectively reduce concentration polarization.  Polarization evidences that concentration polarization is a result of the formation of a Nernst diffusion layer (p. 2) and reduced concentration polarization reduces the Nernst diffusion layer thickness (p. 3).  Diffusion Layer evidences that the Nernst diffusion layer causes concentration polarization (p. 1).  Williamson’s control element configured to effectively reduce concentration polarization would effectively match a desired thickness (a reduced thickness) of the Nernst diffusion layer to the given electrochemical solution’s bulk concentration or level of agitation (col. 4, line 65 to col. 5, line 8).
In regards to claim(s) 6, Williamson discloses that at least one of amplitude, duty cycle and frequency can be adjusted to match the changing conditions of the system (col. 15, lines 23-31).
In regards to claim(s) 7, Williamson disclose electrolytic processes (col. 15, lines 56-62).
In regards to claim(s) 8, Williamson disclose galvanic processes (col. 15, lines 56-62).
In regards to claim(s) 9, Williamson disclose biological processes (col. 17, lines 19-32).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Van Den Bossche (US 20140197035 A1).
In regards to claim(s) 10, Williamson does not explicitly disclose a second power amplifier configured to provide a second emf signal on a plurality of second electrodes in a direction that is perpendicular to the first direction, wherein a voltage potential applied to causes second ions to flow in a 
Van Den Bossche pertains to electrochemical processing (abstract) and is therefore in the same field of endeavor as Williamson.  Van Den Bossche discloses a set of electrodes that is perpendicular to another set of electrodes (para 21), wherein each set of electrodes has its own separate current source (para 39).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system of Williamson with Van Den Bossche’s perpendicular sets of electrodes and separate current source because Van Den Bossche teaches such allows for the control means to apply predetermined current profiles in time so as to realize a predetermined desired current density distribution across the object (Van Den Bossche, para 39) and because manner of complex surfaces can be reached (Van Den Bossche, para 21-24).  While Van Den Bossche’s current source and control means are not described as a power amplifier and the control means has a predetermined frequency, amplitude and duty cycle, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify this second set of electrodes, control means and current source to have the same set up as in Williamson’s power amplifier and control element (Fig. 6; col. 18, lines 42-57) since Williamson teaches such allows for the essential elements needed to implement the method (col. 18, lines 42-43).  It is noted that the instant claim language does not require that the second set of ions be different that the first ions.  Regardless, applying Williamson’s power amplifier and control element with the predetermined frequency, amplitude and duty cycle would result in a second Nernst diffusion layer on the second set of electrodes, of which the ions would move through.
Response to Arguments
Applicant's arguments filed 28 September 2021 have been fully considered but they are not persuasive. Applicant alleges that there is no disclosure that pulsed DC current reduces concentration polarization, however Williamson clearly discloses as such in col. 7, lines 54-60.  Applicant alleges that Williamson’s control element does not disclose a control element configured “to match a thickness of the Nernst diffusion layer.”  However, as stated above, Williamson’s control element is configured to apply pulsed DC for a shorter period of time (frequency) that is shorter than the time it takes to for any concentration polarization to develop.  If no concentration polarization develops, then there is no  
                
                    
                        
                            δ
                        
                        
                            E
                            C
                        
                    
                    ∝
                    
                        
                            
                                1
                            
                            
                                
                                    
                                        f
                                    
                                    
                                        E
                                        C
                                    
                                
                            
                        
                    
                
            
Thus, Applicant recognizes the general relationship between boundary layer thickness and frequency.  However, there is no disclosure of calculating an actual value of the boundary layer.  As there is no disclosure of this calculation nor a working example, Williamson’s control element can reduce (and match to zero or near zero) the boundary layer thickness by increasing the frequency.  Applicant’s above equation is a proportionality.  In order to put said equation into practice for a non-zero value of boundary layer thickness, one would need to calculate a proportionality constant in order to achieve that non-zero value of boundary layer thickness.  There is no mention of the assumptions made to calculate the proportionality constant nor a working example.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794